DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 04/28/2022 have been considered and entered.  Claims 1, 4 and 11 have been amended and claims 10 and 20 have been canceled.  Therefore, claims 1-9, 11-19 and 21 are now pending in the present application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9, 11-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of copending Application No. 16/648876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 11-15 of the copending application discloses the same invention comprising at least two pressure provision devices, wherein each of the two pressure provision devices is fed by one of two on-board electrical systems and connected to two brake circuits non-separably and separably via isolating device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 17 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roll (WO 2015032637 A1).
Regarding claim 11, Roll discloses a brake system, comprising four hydraulically actuatable wheel brakes (40, 42, 44, 46), wherein each of the four hydraulically actuatable wheel brakes is assigned one outlet valve (70, 72, 74, 76) which is closed when electrically deenergized, and wherein each of the four hydraulically actuatable wheel brakes is assigned one inlet valve (50, 52, 54, 56) which is open when electrically deenergized, 
comprising a simulator (20) which is actuatable by a brake pedal (8) (note [0032]-[0033]), 
wherein two pressure provision devices (194, 198) are provided for actively building up pressure in the four hydraulically actuatable wheel brakes (note [0035]), 
wherein two brake circuits (80, 86) are hydraulically formed, wherein each the two brake circuits includes one of the two pressure provision devices hydraulically connected to two of the four hydraulically actuatable wheel brakes (note the pressure provision device 194 is hydraulically connected to the brake circuit (80) comprising the wheel brakes 40 and 42 and their associate valves and the pressure provision device 198 is hydraulically connected to the brake circuit (86) comprising the wheel brakes 44 and 46 and their associate valves as shown in fig. 1), 
wherein two separate on-board electrical systems (232, 236) are provided, and wherein each of the two pressure provision devices is fed by one of the two on-board electrical systems, and 
wherein an isolating device (270) is provided having (i) a connecting position in which the two brake circuits are hydraulically connected to one another such that each of the four hydraulically actuatable wheel brakes is hydraulically connected to both of the two pressure provision devices, and (ii) an isolating position in which the two brake circuits are hydraulically isolated from one another such that each of the four hydraulically actuatable wheel brakes is hydraulically connected to exactly one of the two pressure provision devices (note [0040]-[0042]), and 
wherein the isolating device (270) is fed by each of the two on-board electrical systems via central ECU (240).
Re-claim 17, the modified system of Roll discloses the isolating device (270) is formed as an isolating valve which is closed when electrically deenergized.
Re-claim 18, Roll discloses the isolating device comprises two isolating valves, each of which is fed by exactly one of the two on-board electrical systems (note each of the pressure provision devices (194, 198) includes an isolating valve (250, 256) and the isolating valve (270) between the brake circuits (80, 86)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 12-14, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roll (WO 2015032637 A1) in view of Bence (EP 1625061 B1).
Regarding claims 1 and 21, Roll discloses a brake system, comprising four hydraulically actuatable wheel brakes (40, 42, 44, 46), wherein each of the four hydraulically actuatable wheel brakes is assigned one outlet valve (70, 72, 74, 76) which is closed when electrically deenergized, and wherein each of the four hydraulically actuatable wheel brakes is assigned one inlet valve (50, 52, 54, 56) which is open when electrically deenergized, 
comprising a simulator (20) which is actuatable by a brake pedal (8) (note [0032]-[0033]), 
wherein two pressure provision devices (194, 198) are provided for actively building up pressure in the four hydraulically actuatable wheel brakes (note [0035]), 
wherein two brake circuits (80, 86) are hydraulically formed, wherein each the two brake circuits includes one of the two pressure provision devices hydraulically connected to two of the four hydraulically actuatable wheel brakes (note the pressure provision device 194 is hydraulically connected to the brake circuit (80) comprising the wheel brakes 40 and 42 and their associate valves and the pressure provision device 198 is hydraulically connected to the brake circuit (86) comprising the wheel brakes 44 and 46 and their associate valves as shown in fig. 1), 
wherein two separate on-board electrical systems (232, 236) are provided, and wherein each of the two pressure provision devices is fed by one of the two on-board electrical systems, and 
wherein an isolating device (270) is provided having (i) a connecting position in which the two brake circuits are hydraulically connected to one another such that each of the four hydraulically actuatable wheel brakes is hydraulically connected to both of the two pressure provision devices, and (ii) an isolating position in which the two brake circuits are hydraulically isolated from one another such that each of the four hydraulically actuatable wheel brakes is hydraulically connected to exactly one of the two pressure provision devices (note [0040]-[0042]).
Roll discloses all claimed limitations as set forth above but fails to disclose the two separate on-board electrical systems are being galvanically separate as recited in the claim.  However, Bence discloses a similar brake system comprising two electronic control units (20, 42) that are galvanically isolated (note the claims 1-4 of Bence) and powered by isolated batteries.  It would have been obvious to one of ordinary skill in the art at the time before the filing date of the present invention was made to modify the brake system of Roll to galvanically isolate the control units as taught by Bence to provide boosted brake operation in the event of a single controller failure.    
Re-claim 2, the modified system of Roll discloses each of the pressure provision devices is fed by exactly one of the two on-board electrical systems (note [0036]).
Re-claim 3, the modified system of Roll discloses a first of the two pressure provision devices is fed exclusively by a first of the two on-board electrical systems, and the other of the two pressure provision devices is fed exclusively by the other of the two on-board electrical systems (note [0036]).
Re-claim 7, the modified system of Roll discloses the two inlet valves of one of the two brake circuits are fed by one of the two on-board electrical systems (note a central ECU (240) controls the two on-board electrical systems (232 and 236) to control each of the brake circuits (80 and 86); also note [0041]).
Re-claim 8, the modified system of Roll discloses in each of the two brake circuits, one outlet valve is fed by one of the two on-board electrical systems (note a central ECU (240) controls the two on-board electrical systems (232 and 236) to control each of the brake circuits (80 and 86); also note [0041]).
Re-claim 9, the modified system of Roll discloses a travel sensor (242) is provided for detecting the-pedal travel of the brake pedal.
Re-claim 12, the modified system of Roll discloses the isolating device (270) is formed as an isolating valve which is closed when electrically deenergized.
Re-claim 13, the modified system of Roll discloses the isolating device comprises two isolating valves (note each of the pressure provision devices (194, 198) includes an isolating valve (250, 256) and the isolating valve (270) between the brake circuits (80, 86)), each of which is fed by exactly one of the two on-board electrical systems.
Re-claim 14, the modified system of Roll discloses in an event of a failure of one of the two on-board electrical systems, the isolating device is switched into its connecting position (note [0040]-[0042]).
Re-claim 16, the modified system of Roll discloses a first of the two pressure provision devices is fed exclusively by a first of the two on-board electrical systems, and the other of the two pressure provision devices is fed exclusively by the other of the two on-board electrical systems (note [0036]).
Re-claim 19, the modified system of Roll discloses the two separate on-board electrical systems are electrically independent of one another (232, 236; note the two on-board electrical systems are not directly connected to each other and configured to operate independently).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roll (WO 2015032637 A1) in view of Bence (EP 1625061 B1), and further in view of Jung (US 2016/0347298 A1). 
Regarding claim 5, the modified system of Roll discloses all claimed limitations as set forth above but fails to disclose no check valve is connected hydraulically in parallel with respect to any inlet valve assigned to the four hydraulically actuatable wheel brakes.  However, Jung discloses a similar brake system comprising no check valve is connected hydraulically in parallel with respect to the respective inlet valve (48).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brake system of Roll to exclude check valves connected to the inlet valves as taught by Johnson et al. will reduce overall weight and cost of manufacture of the brake system.
Regarding claim 6, the modified system of Roll discloses all claimed limitations as set forth above but fails to disclose one closed state detection device is provided for each of the inlet valves.  However, Jung discloses a similar brake system comprising one closed state detection device is provided for each of the inlet valves (note [0068]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brake system of Roll to one closed state detection device is provided for each of the inlet valves as taught by Johnson et al. will ensure accurate operation of the valves and thus making the braking system more efficient. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roll (WO 2015032637 A1) in view of Bence (EP 1625061 B1), and further in view of Johnson et al. (US 2018/0290640 A1). 
Regarding claim 15, Roll discloses all claimed limitations as set forth above including a method for operating a brake system as claimed in claim 1, but fails to explicitly disclose in the event of a pressure dissipation being required in one of the wheel brakes and a closed state of an inlet valve which cannot be opened being identified, the outlet valve assigned to the wheel brake is opened.  However, Johnson et al. discloses a similar braking system comprising outlet valves (254) configured to open in case of an inlet valve (246, 248, 280 and 282) fails to operate (note [0041]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brake system of Roll to open the outlet valve in case of an inlet valve operating failure as taught by Johnson et al., to provide boosted brake operation in the event of a single controller failure. 

Allowable Subject Matter
Claim 4 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-19 and 21 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 11, the applicant argues that Roll fails to disclose, teach, or suggest that the isolating device is fed by each of the two on-board electrical systems as recited in the claim.  The examiner respectfully disagrees.  Roll clearly discloses the valve 270 is indirectly fed by both first and second control and regulation units 232 and 236 via the central ECU (240) via a respective communication interface 244, 246.  Therefore, Roll discloses all of the limitations as claimed and thus the rejection is proper and valid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            
/NICHOLAS J LANE/            Primary Examiner, Art Unit 3657